             Case 3:17-cv-05760-BHS Document 185 Filed 08/07/19 Page 1 of 2




 1                                                     THE HONORABLE BENJAMIN H. SETTLE

 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
 7   HP TUNERS, LLC, a Nevada limited
     liability company,
 8
 9                           Plaintiff,                   Cause No. 3:17-cv-05760 BHS

10                   v.                                   NOTICE OF UNAVAILABILITY

11   KEVIN SYKES-BONNETT, SYKED ECU
     TUNING INCORPORATED, a Washington
12   corporation, and JOHN MARTINSON
13                           Defendants.

14           TO:             CLERK OF THE COURT

15           AND TO:         ALL COUNSEL OF RECORD

16
             PLEASE TAKE NOTICE that the undersigned attorney of record for Defendants will
17
     be out of the office and unavailable from August 13, 2019 to September 2, 2019 inclusive,
18   and requests that no motions, notices of hearing, depositions or other discovery be set or
19   served such that he must respond or appear during this period.

20           Dated August 7, 2019.                        Respectfully submitted,
21
                                                          /s/ Philip P. Mann
22                                                        Philip P. Mann, WSBA No: 28860
                                                          Mann Law Group PLLC
23                                                        107 Spring St.
24                                                        Seattle, Washington 98104
                                                          Phone (206) 436-0900
25                                                        Fax (866) 341-5140
                                                          phil@mannlawgroup.com
26
                                                          Attorneys for Defendants
27
28
     DEFENDANTS’ NOTICE OF                                                 MANN LAW GROUP
                                                                           107 Spring St.
     UNAVAILABILITY                           Page 1                       Seattle, WA 98101
     Cause No. 17-CV-05760-BHS                                             Phone: 206.436.8500
             Case 3:17-cv-05760-BHS Document 185 Filed 08/07/19 Page 2 of 2




 1                                CERTIFICATE OF SERVICE
 2                 I hereby certify on the date indicated below, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such
 4   filing to all parties who have appeared in this matter.
 5
 6   DATED: August 7, 2019                           /s/ Philip P. Mann

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DEFENDANTS’ NOTICE OF                                                    MANN LAW GROUP
                                                                              107 Spring St.
     UNAVAILABILITY                             Page 2                        Seattle, WA 98101
     Cause No. 17-CV-05760-BHS                                                Phone: 206.436.8500
